                     IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

BILL COSTEA AND EUGENIA COSTEA,          §
INDIVIDUALLY AND AS NEXT FRIEND          §
                                         §
             PLAINTIFFS,                 §
                                         §
v.                                       §
                                         §      CIVIL ACTION NO. 6:21-CV-700
BAYLOR SCOTT AND WHITE MEDICAL           §
CENTER - TEMPLE, WHITNEY SHEA            §
PRINCE,                                  §
MD, HEATH DOUGLAS WHITE, DO,             §
THOMAS RUSSELL JONES, MD                 §
                                         §
             DEFENDANTS.                 §

                           STIPULATION OF DISMISSAL

      In accordance with Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff,

Eugenia Costea, and all Defendants (Baylor Scott and White Medical Center-Temple;

Whitney Shea Prince, MD; Heath Douglas White, DO; and Thomas Russell Jones, MD),

stipulate that the above-captioned action shall be dismissed.


                                         Respectfully submitted,

                                         /s/ Jerad Najvar___________
                                         NAJVAR LAW FIRM PLLC
                                         Jerad Wayne Najvar
                                         Texas Bar No. 24068079
                                         jerad@najvarlaw.com
                                         Austin M.B. Whatley
                                         Texas Bar No. 24104681
                                         austin@najvarlaw.com
                                         2180 North Loop West, Suite 255
                                         Houston, TX 77018
                                         Phone:       (281) 404-4696
                                         Facsimile: (281) 582-4138
                                         jerad@najvarlaw.com
                                         Counsel for Plaintiff
                                       By: /s/ Missy Atwood
                                       GERMER BEAMAN & BROWN PLLC
                                       Missy Atwood
                                       State Bar No. 01428020
                                       matwood@germer-austin.com
                                       Ryan C. Bueche
                                       State Bar No. 24064970
                                       rbueche@germer-austin.com
                                       1501 S. Mopac Expy, Suite A400
                                       One Barton Skyway
                                       Austin, Texas 78746
                                       Phone: (512) 472-0288
                                       Facsimile: (512) 472-9280
                                       Counsel for Defendants,
                                       Baylor Scott & White Medical Center – Temple,
                                       Whitney Shea Prince, MD, Heath Douglas White,
                                       DO, and Thomas Russell Jones, MD



                                Certificate of Service

       I certify that a true and correct copy of the foregoing document, and any
accompanying exhibits and proposed order, were served via CM/ECF on July 9, 2021, as
follows:

Missy Atwood
GERMER BEAMAN & BROWN PLLC
One Barton Skyway
1501 S Mopac Expy, Suite A400
Austin, TX 78746

Ryan C. Beuche
GERMER BEAMAN & BROWN PLLC
One Barton Skyway
1501 S Mopac Expy, Suite A400
Austin, TX 78746


                                       /s/ Jerad Najvar
                                       Jerad Najvar
